CORFMAN, C. J.
I concur in the opinion of Mr. Justice WEBER, and in the reasons assigned by him as to why the seizure of the automobile in question was legal, and for holding that the district court had the authority and power under the statute to order a forfeiture to the state. I am also in accord with the views expressed by Mr. Justice THURMAN, in his separate opinion, that the meaning of the statute is plain and unambiguous, and that there is no occasion to resort to technical rules of construction in order to arrive at the legislative intent.
Statutes designed, as this statute was and is declared toVbe, “for the protection of the public health, peace, and morals,” are to be given the most liberal construction by the courts in order to attain the purpose of their enactment. Moreover, as has been pointed out by my associate Mr. Justice WEBER, the statute under consideration expressly directs that “all of its provisions shall be liberally construed for that purpose.” Experience, both before and since the enactment of the statute, has taught — and it is now conceded by all members of this court — that the automobile, when employed in the transportation of intoxicating liquors within the state, is the most effective and most often used instrumentality for the evasion of the law. As to the legal right to seize and forfeit to the state the automobile, when used for the transportation, furnishing, and disposition of intoxicating liquors in violation of law, sections 3354 and 3359 give the unqualified right to seize, and section 3357, as I interpret and construe its meaning to be, clearly provides for the forfeiture. For the en-*75foreement of the law forfeitures of property used in the evasion of statutes of the character of the one we now have under consideration are not new or untried remedies. They have been imposed and upheld by the courts of England, from whence our jurisprudence was taken, since the enactment of the statute of 12 Edw. II, A. D. 1318; and in our own country under federal laws in matters pertaining to revenue for more than half a century; and by the courts of all the states since the enactment of laws regulating and prohibiting -the sale, manufacture, possession, and use of intoxicating liquors. I am not unmindful that, generally speaking, forfeitures of property are not favored by the courts; that they are held to be additional penalties imposed upon the wrongdoer or violator of the law; and that such penalties are not to be imposed unless there is some statutory authorization for so doing. While express mention is not made in the statute we are now considering of automobiles, among other things enumerated as subject to seizure and forfeiture, in my judgment it would be indulging in a very violent presumption to say that it was not intended that they should be included in the expression “other property,” as used in the statute in designating what may be seized and forfeited. More especially is this so when experience, both before and since the passage of the act, has taught — and it is, and has been, generally conceded — that the automobile employed in the transportation of intoxicating liquors is the most effective and most often used instrumentality for the evasion of the purpose of the statute we have under consideration. It- is a matter of common knowledge that if the statute is to be made effective, and is to accomplish the purpose of its enactment, property used for the illegal transportation of intoxicating liquors within the state should be forfeited. A reading of the statute gives a deep-seated conviction that its provisions were intended to be both drastic and comprehensive in prescribing remedies for the evils it seeks to eradicate and for imposing effective penalties on those who violate, or seek to violate and evade, its provisions. To the end that the object of its enactment, may be attained, the courts and the officers of the law are ex*76pressly enjoined to give all of its provisions a liberal, not a strict, construction. In this respect I regard it as mandatory, more especially upon the courts. To deny the power of the court under this statute to forfeit automobiles used in the unlawful transportation and furnishing of intoxicating liquors is to say either that the automobile bears no relation to the evils sought to be eradicated by the statute, or that the legislative body that enacted the law had no regard whatever, when providing for its enforcement, for the well-known artifices adopted and used by those who might seek to render the act inoperative. As suggested by Mr. Justice FRICK in his dissenting opinion: “Let it be remembered that all laws of this state must be liberally construed and so as to effectuate their purposes. That has always been the rule and policy of this court.”
The well-known text-writer, Henry Campbell Black, in his work on Interpretation of Laws, at page 132, lays down the following as a rule of construction:
“It is presumed that the Legislature intends to impart to its enactments such a meaning as will render them operative and effective, and to prevent persons from eluding or defeating them. Accordingly, in case of any doubt or obscurity, the construction will be such as to carry out these objects.”
And in this connection this learned author further says :
“In construing a statute, of whatever class it may be, an interpretation must never be adopted which will render the act ineffectual or defeat its purpose, if it will admit of any other reasonable construction; but, on the contrary, the legislative intention to make an efficient and enforceable law must be presumed, and the construction must be such as to give it force and effect, and accomplish the purposes for which it was designed.”
I very much appreciate what has been said by my learned and highly esteemed associate, Mr. Justice FRICK, that under our system of jurisprudence the courts should never assume legislative functions. I have the conscientious conviction that the statute before us, both in spirit and letter, directs the seizure not only of liquors and vessels, but “other property,” in which must be included the automobile or any other instrumentality used by violators of the law in the illegal transportation, furnishing, and disposition of intoxicat*77ing liquors within our state. As I view it, any other construction would be rendering the words “other property” meaningless. As a court acting within its proper sphere, we have no better right to read words out of a statute, when placed there with legislative intent and for the purpose of affording an effective means of enforcement of the statute, than we have to read words into the statute when not there nor intended to be by the lawmaker. In either case as a court we would be assuming purely legislative functions, and would not be administering the law as we find it.
GIDEON, J.
On the question of the power of the court to order a forfeiture of the automobile in question, which may be designated as the paramount or important question for decision, I agree in both the reasoning and the results reached by Justices WEBER and THURMAN. I concur in the reversal of the judgment for prejudicial error on the part of the trial court in its instructions to the jury. On that point I understand there is no division of opinion.